IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                    FIFTH DISTRICT

                                                      NOT FINAL UNTIL TIME EXPIRES TO
                                                      FILE MOTION FOR REHEARING AND
                                                      DISPOSITION THEREOF IF FILED


K.D.,

          Appellant,

 v.                                                            Case No. 5D15-2489

J.R.D.,

          Appellee.

________________________________/

Opinion filed March 4, 2016

Appeal from the Circuit Court
for Putnam County,
Patti A. Christensen, Judge.

Paulina Forrest, of East Broward Law,
Ft. Lauderdale, for Appellant.

No Appearance for Appellee.


WALLIS, J.

          K.D. appeals the trial court's order for involuntary treatment for substance abuse.

On May 21, 2015, K.D.'s father, J.R.D., petitioned under the Marchman Act1 for

involuntary substance abuse assessment and stabilization for K.D. On the same day, the

trial court granted the petition ex parte. On May 27, K.D. underwent a biopsychosocial

assessment. On June 1, J.R.D. petitioned for K.D.'s involuntary substance abuse



          1
              § 397.301 et seq., Fla. Stat. (2015).
treatment. The trial court set the petition for hearing on June 16. After the hearing, the

trial court entered its order for K.D.'s involuntary treatment for substance abuse.

       Section 397.6955, Florida Statutes (2015), provides that, upon filing of a petition

for the involuntary treatment of a substance abuse impaired person, the trial court "shall

schedule a hearing to be held on the petition within 10 days." Computing the time

according to Florida Rule of Judicial Administration 2.514(a)(1), the last permissible day

for the trial court to schedule a hearing after J.R.D. filed his petition on June 1 was June

11. However, the trial court held a hearing on the petition on June 16, 15 days later. Thus,

because the trial court exceeded the statutory 10-day time limit and lacked jurisdiction

over the petition, we reverse the resulting order.

       REVERSED.


LAMBERT and EDWARDS, JJ., concur.




                                             2